DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the status of the claims, Claims 1-10 are pending. Claims 11-12 have been cancelled.
Applicant’s arguments with respect to independent claims 1, and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding Claims 1 and 9-10, the claim verbiage “the remaining portion further includes: a first surface configured to secure a contact area for receiving radially inwardly facing surfaces of axially opposite ends of a platform of a first compressor blade, and a second surface configured to engage with circumferentially facing surfaces of axially opposite ends of a dovetail member of the first compressor blade” contains new subject matter. Regarding Claim 2, the claim verbiage “a third surface configured to secure a contact area for receiving radially inwardly facing surfaces of axially opposite ends of a platform of a second compressor blade disposed adjacent to the first compressor blade, a fourth surface configured to engage with circumferentially facing surfaces of axially opposite ends of a dovetail member of the second compressor blade, an apex formed at a junction of the first and third surfaces, each of the first and third surfaces formed as a flat surface that slopes radially inwardly from the apex to circumferentially opposite sides of the remaining portion,” contains new subject matter. Although the claimed surfaces are shown in the Applicant’s Original Drawing, the Applicant’s Original Specification does not disclose the aforementioned claim verbiage, the claimed function of the claimed surfaces, the reference names or the reference numbers. It cannot be conclusively determined that the claimed surfaces are contacting based on the drawing since the drawings are not drawn to scale. Therefore, written description regarding the newly claimed surfaces as claimed is required in the Applicant’s Original Specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieser et al. (US 6565322; hereinafter: “Lieser”). 
In reference to Claim 1
Lieser discloses:
A compressor rotor disk (29) comprising: a circumferential surface (31 peripheral surface on rotor 25) in which a plurality of dovetail slots (37A, 37B) are formed, each of the plurality of dovetail slots having a concave surface (as shown in the annotated Fig. 11) and a convex surface (as shown in the annotated Fig. 11) integrally formed with the concave surface and disposed outwardly from the concave surface in a radial direction of the compressor rotor disk (Fig. 11), the plurality of dovetail slots including an adjacent pair of dovetail slots (33, 37A, 37B, see Fig. 2, 11) between which a dovetail slot structure (as shown in the annotated Fig. 11; 41, 39A,39B; Fig. 2, 11-12) is formed by the concave and convex surfaces, wherein the dovetail slot structure extends in an axial direction (direction as shown by 15 in Fig. 2) of the compressor rotor disk, from an inlet (end towards 39A; Fig. 11) of each of the adjacent pair of dovetail slots to an end opposite (end towards 39B; Fig. 11) to the inlet, through an axial center between the 

    PNG
    media_image1.png
    925
    1323
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 11.

In reference to Claim 2
Lieser discloses:

The compressor rotor disk according to claim 1. In addition, Lieser discloses the remaining portion further includes: a third surface (as shown in the annotated Fig. 11) configured to secure a contact area for receiving radially inwardly facing surfaces (63) of axially opposite ends of a platform (17B) of a second compressor blade (13B) disposed adjacent to the first compressor blade (Fig. 11-12), a fourth surface (as shown in annotated Fig. 11) configured to engage with circumferentially facing surfaces of axially 
In reference to Claim 3
Lieser discloses:
The compressor rotor disk according to claim 1. In addition, Lieser discloses the cutout portion (cutout on surface 31 as shown in the annotated Fig. 11) comprises a planar surface (bottom surface of the cutout) that extends parallel to the axial direction, the planar surface including opposite ends respectively communicating with the remaining portion (portions on 39A, 39B) and opposite sides respectively communicating with the convex surface (as shown in the annotated Fig. 11).
In reference to Claim 4
Lieser discloses:

The compressor rotor disk according to claim 1. In addition, Lieser discloses the cutout portion comprises a bottom boundary (as shown in annotated detailed drawing of Fig. 11) and a fillet (as shown in annotated detailed drawing of Fig. 11) connecting the bottom boundary to the remaining portion of the convex surface.

    PNG
    media_image2.png
    768
    980
    media_image2.png
    Greyscale

Figure 2: Annotated detailed drawing of Figure 11.

In reference to Claim 5
Lieser discloses:
The compressor rotor disk according to claim 1. In addition, Lieser discloses the cutout portion (cutout on surface 31 as shown in the annotated Fig. 11) is formed by cutting away axially equal portions of the convex surface about the axial center of the dovetail slot structure (Fig. 11, 12).
In reference to Claim 6
Lieser discloses:

In reference to Claim 7
Lieser discloses:
The compressor rotor disk according to claim 1. In addition, Lieser discloses the cutout portion (cutout on surface 31 as shown in the annotated Fig. 11) has a predetermined depth (radial depth of the cutout) determined by a cross-sectional inflection point (as shown in the annotated Fig. 11) occurring between the concave and convex surfaces.(Col. 18, ll. 56-67; Col. 19, ll. 1-67)
In reference to Claim 8
Lieser discloses:
The compressor rotor disk according to claim 7, wherein the predetermined depth (radial depth of the cutout) is determined so that the cutout portion resides fully above the cross-sectional inflection point (as shown in the annotated Fig. 11).(Col. 18, ll. 56-67; Col. 19, ll. 1-67).
In reference to Claim 9
Lieser discloses:
A compressor rotor disk assembly (25) comprising: a plurality of compressor blades (13), each compressor blade having an airfoil blade (airfoil 45) disposed on a platform (17) and a dovetail member (43A) formed beneath the platform; and a compressor rotor disk (29) comprising a circumferential surface (31) in which a plurality 
In reference to Claim 10
Lieser discloses:
A gas turbine compressor (3) comprising: a plurality of compressor rotor disk assemblies (25); a center tie rod (central shaft shown has a line above central line 15 in Fig. 1) configured to align the plurality of compressor rotor disk assemblies in an axial direction (direction as shown by 15 in Fig. 1); and a compressor housing (casing above the blades in the compressor section 3 as shown in Fig. 1) configured to accommodate the plurality of compressor rotor disk assemblies and the center tie rod (Fig. 1), wherein each of the plurality of compressor rotor disk assemblies comprises: a plurality of compressor blades (13), each compressor blade having an airfoil blade (45) disposed on a platform (17) and a dovetail member (43A) formed beneath the platform; and a compressor rotor disk (29) comprising a circumferential surface (31) in which a plurality of dovetail slots (33, 37A, 37B) are formed to respectively receive the plurality of compressor blades, each of the plurality of dovetail slots having a concave surface (as shown in the annotated Fig. 11) and a convex surface (as shown in the annotated Fig. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745